DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed March 11, 2021 has been entered.  Claims 1-4, 6, 8-13, 16-19 and new claims 20-23 are currently pending and presented for examination.  Claims 5, 7, 14 and 15 are canceled.  

Response to Arguments
Applicant’s arguments filed March 11, 2021 have been fully considered and are found persuasive.  Accordingly, the previous rejection under 35 USC 103 over Lowe et al. in view of Whalley et al. is hereby withdrawn.  Specifically, Applicant argues that Lowe et al. merely teaches that the cannabis cultivar contains high amounts of CBD and/or CBDA and low amounts of THC and THCA, and does not teach that other cannabis components, i.e. phytocannabinoids and terpenes are excluded from the cultivar (see page 7 of Applicant’s reply).  Thus an extract of the cannabis cultivar of Lowe et al. would not contain only CBD and/or CBDA, rather the extract would contain a substantial amount of other cannabinoid components other than THC and THCA.  Therefore there is no requirement in Lowe et al. which would result in a predominantly pure extract of CBD and/or CBDA as argued in the rejection of record.  Furthermore, 
Thus the cited claims of the instant application are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6, 8-13, 16-19 and new claims 20-23 claim a method of treating epilepsy in a subject comprising administering to the subject a therapeutically effective amount of cannabidiolic acid (CBDA) wherein the CBDA is in the form of a highly purified extract of cannabis such that the CBDA is present at greater than 95% of the total extract (w/w) or is synthetically produced.
The closest related prior art is Flockhart et al. U.S. Publication No. 2005/0266108 A1 (of record) and Whalley et al. GB-2485291 A (of record).
Flockhart et al. teaches that cannabis has been used medicinally for many years, and in Victorian times was a widely used component of prescription medicines, used as a hypnotic sedative for the treatment of hysteria, delirium, epilepsy, nervous insomnia, migraine, pain and dysmenorrhea [0002].  Flockhart et al. teaches that the principle cannabinoid components present in herbal cannabis are the cannabinoid acids 9 tetrahydrocannabinolic acid (9 THCA) and cannabidiolic acid (CBDA), with small amounts of the corresponding neutral cannabinoids, respectively 9 tetrahydrocannabinol (9 THC) and cannabidiol (CBD) [0004].  Flockhart et al. teaches 9 -THC (w/w) ([0096] [0097] [0098]).  Flockhart et al. teaches a method for producing substantially pure CBDA from cannabis plant material ([0100]-[0109]).
Thus Flockhart et al. teaches preparing a substantially pure cannabinoid formulation containing CBDA.
However, Flockhart et al. does not teach the treatment of epilepsy comprising the administration of the substantially pure CBDA.  Flockhart et al. does not teach the treatment of generalized epilepsy or tonic-clonic seizures.  
Whalley et al. teaches the use of the cannabinoid cannabidiol (CBD) for the treatment of epilepsy and more particularly generalized (tonic-clonic) seizures and/or partial seizures (abstract).  Whalley et al. further teaches that the cannabinoid tetrahydrocannabivarin (THCV) alone or in combination with CBD can also be used to treat generalized seizures and/or partial seizures [0027].  Whalley et al. further demonstrates that THCV or CBD extracts and pure forms are useful for the treatment of epilepsy (page 10 line 13- page 18 line 3).  Whalley et al. further teaches combining the 
However, Whalley et al. does not teach the use of CBDA for the treatment of epilepsy.
In addition, Applicant persuasively argued in the response filed May 13, 2020 that the cited prior art does not provide any evidence that CBDA is useful in the treatment of epilepsy.  Applicant argues that even though Flockhart et al. teaches that cannabis is known for the treatment of epilepsy and that CBDA is one of the principle components of cannabis, it is highly unlikely that CBDA is present since the high temperatures present when smoking cannabis to treat epilepsy would cause CBDA to decarboxylate into CBD.  Thus, the treatment of epilepsy with cannabis is due to CBD.  Applicant further persuasively argued that CBDA is unstable and readily degrades to CBD and thus a person of ordinary skill in the art would administer CBD over CBDA for the treatment of epilepsy.  Thus Applicant argued that there would have been no known benefit to administer CBDA over CBD and thus a person of ordinary skill in the art would have been motivated to administer CBDA for the treatment of epilepsy.  Moreover, even if one were to administer CBDA with the expectation that CBDA would convert into CBD, one would have expected CBDA to produce similar efficacy in the treatment of epilepsy as CBD.  However, Applicant has surprisingly and unexpectedly discovered that CBDA has superior bioavailability as compared to CBD and CBDA has superior efficacy in treating epilepsy as compared to CBD which could not have been predicted 
Thus the cited claims of the instant application are novel and non-obvious over the closest related prior art. 

Conclusion
Claims 1-4, 6, 8-13 and 16-23 are allowed.  Claims 5, 7, 14 and 15 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM